Citation Nr: 9922488	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  90-30 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
chronic degenerative arthritis, post-operative left knee, 
medial meniscectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1969, and from July 1970 to July 1974.

This case was previously before the Board of Veterans' 
Appeals (Board) and remanded for additional development in 
December 1995.  Following the examination requested by the 
remand, by rating action in March 1999, the 10 percent 
evaluation for the left knee disability was increased to 20 
percent, rating codes 5010-5262 (formerly 5259).  The case 
has been returned to the Board for further appellate 
consideration.  AB v. Brown, 6 Vet. App. 35 (1993).  There is 
no NOD as to the effective date of the rating assigned, and 
this issue is not before the Board, inasmuch as it raises a 
separate and distinct claim that has not been considered.  
Ephraim v. Brown, 82 F. 3rd 399 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  The service-connected left knee disability is principally 
manifested by complaints of pain primarily on extreme of 
flexion, crepitus, joint line tenderness, slight limp, and x-
ray evidence of arthritis of the knee with loose bodies.  

2.  There is no gross instability, locking, frequent effusion 
into the joint, muscle atrophy, or decreased muscle tone, and 
range of motion is satisfactory.

3.  Overall the service-connected left knee disability is 
productive of not more than moderate impairment of knee 
function.




CONCLUSION OF LAW

An increased evaluation for chronic degenerative arthritis, 
post-operative left knee with medical meniscectomy, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.20, 4.40, 4.45, 4.71 Diagnostic Codes 5010-
5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992);  See also Jones v. Brown, 7 Vet. App. 134 (1994).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Traumatic arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved in noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5010.

Removal of the semilunar cartilage, symptomatic, warrants a 
10 percent evaluation, which is maximum under 4.71, 
Diagnostic Code 5259 (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1998).

Impairment of the knee manifested by recurrent subluxation or 
lateral instability, slight, warrants a 10 percent 
evaluation.  When moderate, a 20 percent rating is assigned, 
and severe instability warrants a 30 percent evaluation.  
38 C.F.R. § 4.71, Diagnostic Code 5257 (1998).

Knee disability can also be rated on the basis of limitation 
of motion.  When flexion is limited to 60 degrees, or 
extension limited to 5 degrees, a noncompensable rating is 
assigned.  With flexion limited to 45 degrees or extension is 
limited to 10 degrees, a 10 percent rating is warranted.  A 
20 percent rating is assigned when flexion is limited to 30 
degrees or extension is limited to 15 degrees.  38 C.F.R. 
§ 4.71 Diagnostic Codes 5260, 5261.

Impairment of the tibia and fibula, malunion of, with marked 
knee or ankle disability, a 30percent evaluation is assigned.  
With moderate knee or ankle disability, a 20 percent rating 
is assigned.  38 C.F.R. § 4.71 Diagnostic Code 5262 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (1998).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:

(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b)  More movement than normal (from 
flail joint, nonunion of fracture, 
relaxation of ligaments, etc.).
(c)  Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d)  Excess fatigability.
(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.
(f)  Pain on movement, swelling, 
deformity or atrophy of disuse.  
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  For the purpose of 
rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; 
multiple involvement's of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions.  
38 C.F.R. § 4.45.


Factual Background

Service medical records show left knee problems in service.  
Following VA examination in October 1974, service connection 
was established for chronic degenerative arthritis of the 
left knee, rated noncompensable, Diagnostic Code 5010.

Following an industrial injury in 1975, a medial meniscectomy 
was performed in April 1975.  A rating action in May 1975 
assigned a 10 percent evaluation for degenerative arthritis, 
post-operative left knee, medial meniscectomy.  He fell and 
injured his knee in 1977, with arthroscopy, arthrotomy and 
chondroplasty, left medical femoral condyle.

The veteran sustained an on-the-job injury to the left knee 
in May 1985.  Arthroscopic evaluation was provided in July 
1985, with debridement involving the left femoral condyle, 
and medial femoral condyle.  

VA records show that when examined in November 1984 the 
veteran reported being a cook starting in 1976, and a cook 
supervisor, from 1983.  He was 68 inches in height, and 
weighed 168 1/2 pounds.  There was slight increase in lateral 
instability of the left knee.  He lacked 5 degrees of full 
extension on the left, with no limitation of flexion.  Thigh 
circumference 6 inches above the knee was 21.1/2 inches on 
the left, and 20.1/2 on the right.  Calf measurements 8 
inches below the top of the patella was 14.3/4 inches on the 
left, and 15.1/4 on the right.

A private left knee MRI (magnetic resonance imaging) in May 
1989 showed marked osseous irregularity and osteophytosis 
with narrowing of the medial compartment and cartilaginous 
thinning and irregularity; absent medial meniscus presumably 
post-surgical; anterior cruciate ligament not identified, 
compatible with complete tear and or surgical removal; left 
knee effusion; suspected small posterior interarticular loose 
body; and osseous irregularity with cartilaginous thinning 
and osteophytosis along the lateral aspect of the lateral 
femoral condyle.

In hearing testimony in July 1990, the veteran reported that 
his knee interfered with ability to perform efficiently and 
effectively as a corrections officer and cook supervisor.  He 
recited injuries and surgery on his knee after service, 
Transcript (T.) pp. 2 and 3.  He reported taking anti-
inflammatory to reduce swelling and relieve pain, and wearing 
a brace provided by the State from time to time, T. p. 4 and 
5.  He indicated that he knee kept him from pursuing the kind 
of occupation he always wanted, a corrections office.  He 
stated that he last worked in 1985, T. pp. 4 and 5.  In the 
past he had used a cane to ambulate, and now he can ambulate 
a block or a block and a half before the knee becomes too 
painful.  He indicated that the left leg muscles were weaker, 
and doctors had prescribed exercises that he performed, T. 
pp. 6 and 7.  

In July 1993 the veteran underwent private surgery on the 
left knee.  There was video arthroscopy with selective medial 
meniscectomy, selective lateral meniscectomy, major 
synovectomy, removal of multiple chondral loose bodies, and 
chondroplasty of lateral femoral condyle.  

When examined by the VA in June 1994, the veteran reported 4 
separate operations on the left knee.  Physical examination 
showed a scar over the left knee.  There was no lateral 
instability.  He was incapable of full flexion of the left 
knee. There was no deformity, subluxation or lateral 
instability of the knee.  Some swelling was noted.  There was 
no non-union or loose motion in the left knee.  Extension of 
the left knee lacked 5 degrees, with flexion to 103 degrees 
on the left, and 135 on the right.  X-ray studies of the left 
knee revealed medical compartment narrowing, degenerative 
changes with osteophyte formation off the medical femoral 
condyle and medical tibial plateau.  There was a small bony 
fragment posterior to the medial femoral condyle that is 
probably a loose bony fragment.  The diagnoses were traumatic 
arthritis; probable small loose bony fragment; limited range 
of motion in the left knee; and surgical scaring of the left 
knee.  

X-ray studies of the left knee in October 1994 resulted in 
impressions of sclerosis and irregularity of the medial 
femoral condyle, possible secondary to AVN (avascular 
necrosis), and lateral compartment loose body.  

Per the December 1996 remand, the VA provided the veteran 
examination in January 1998.  At that time he provided a 
background on his left knee.  He indicated that he did not 
use a brace but did occasionally use a cane.  Episodes of 
locking, swelling and giving way were reported.  Currently he 
was taking Naprosyn as necessary, and Vicodin once a day.  He 
was now doing part time security work that involved driving 
around in a car and making occasional rounds walking about 30 
feet to check out the premise.  

Examination showed good general contours.  There was a well-
healed anteromedial longitudinal incision approximately 15 cm 
(centimeters) in length in the peripatellar fashion with a 
small arm that went off about 5 cm distal to the patella.  
Range of motion was to 110 degrees of  active flexion and 115 
degrees of passive flexion with full extension on the left, 
and 115 degrees of active flexion and 120 degrees of passive 
flexion, with full extension on the right.  There was a 5 
degree valgus Q-angle bilaterally.  Mild crepitus through 
motion, no effusion, was noted.  Some medical and lateral 
joint line tenderness was found.  Thigh circumference, 10 cm 
above the patella in standing position, was 50 cm 
bilaterally.  Knee circumference at greatest girth was 37 cm.  
Calf circumference on the right was 40.5 cm, and on the left 
40 cm at greatest girth.  Through range of motion there did 
not seem to be a lot of pain, with the greatest pain at the 
extreme of flexion.  Mild discomfort with attempted varus-
valgus motion was noted.  

X-ray studies showed medial joint line narrowing.  The 
lateral patellofemoral compartment looked reasonably 
satisfactory, and no gross loose bodies were noted.  The 
impression was traumatic arthritis of the knees, status post 
multiple operations for what sounded like medial 
meniscectomies.

The examiner noted that in regard to functional limitation, 
range of motion was quite satisfactory and smooth throughout 
the range.  No gross instability was present and pain was 
primarily at the extreme of flexion.  No muscle atrophy was 
noted and no signs of any disuse related to the skin.  With 
regard to weakened movement, excess fatigability and 
incoordination, the veteran walked with a slight limp, and no 
gross weakness or atrophy was present.  In regard to 
fatigability, it was believed that if on his feet more than 
20 or 30 minutes, there would be increase in limp.  With 
regard to walking surface, he would do best on even level 
surfaces and would have discomfort or difficulty on uneven or 
irregular surfaces, stairs or ladders.  Prolonged squatting 
or stooping would be very difficult.  In regard to 
employability he could do any kid of sedentary job, and 
light-duty job in an office type setting but could not be on 
his feet for over 20 minutes to half an hour, or involved in 
squatting, stooping, kneeling, climbing stairs or ladders.  
He may benefit from a brace and/or cane as necessary and 
seemed to tolerate his current job which primarily involved 
sitting with occasional short walking.

In a statement in August 1998, the veteran indicated that he 
had no more evidence to submit.


Analysis

Considering the number of operations reported by the veteran 
on his left knee, the Board has taken a longitudinal view in 
order to compare and contrast the current disability with 
that shown in years past, as a gauge of any deterioration or 
degradation of function.  Such a comparison shows that over 
the years the veteran has not lost any significant range of 
motion of the left, knee, the left knee has not become 
unstable, and he has not developed any signs of disuse.  

VAOPGCPREC 23-97 provides that arthritis and instability of 
the knee may be rated separately under codes 5003 and 5257.  
If the knee disorder is rated under 5257, however, the 
veteran must also have limitation of motion under code 5260 
or 5261 in order to obtain a separate rating for arthritis.  
Comparison of the objective findings in the January 1998 
examination, to rating criteria for the knee, does not show 
limitation of extension or flexion such as to warrant a 
compensable evaluation.  A 10 percent evaluation is maximum 
for the left knee when rated on the basis of presence of 
arthritis and limitation of motion, without limitation of 
motion of a compensable degree.  While arthritis and 
instability can be rated separately, in this instance even if 
slight instability were to be attributed to the left knee, 
only a 20 percent evaluation could be assigned.  The record 
does not show moderate instability of the left knee, and an 
instability rating has not historically been used for 
evaluation of the left knee.  

The change in the left knee appears to be in the veteran's 
reported ability to function in an active fashion.  He is 
reported to be limited in his ability to remain on his feet 
for extended periods of time, or become involved in strenuous 
activities, without increasing his discomfort level.  The 
examiner in January 1998 provided a satisfactory review of 
the veteran's functional capabilities, related to left knee 
disability.  On the basis of the January 1998 review of 
functional loss, the RO rated the left knee disability by 
analogy to impairment of the tibia and fibula, with moderate 
knee disability.  The Board concurs with the evaluation of 
moderate disability.  The veteran is not required to wear a 
brace on the left knee, he is not subject to frequent periods 
of hospitalization for the left knee, and he is able to 
achieve the ordinary pursuits of life.  As noted above, 
limitation of motion, instability, and disuse are not 
significant factors for the left knee.  Given the above 
fundamental facts, the benefit of the doubt doctrine is not 
for application because the overwhelming weight of the 
evidence is against the claim.



ORDER

An increased evaluation for chronic degenerative arthritis, 
post-operative left knee, medial meniscectomy, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

